Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexandros Diamantis on 11/18/2021.
The application has been amended as follows: 

Please amend the Title as follows:
“SEMICONDUCTOR DEVICE INCLUDING CARRIER INJECTION LAYERS”

1 (Currently Amended). A semiconductor device comprising: 
a drift layer of a first conductivity type configured by a semiconductor substrate and having a first surface and a second surface opposite to each other; 
a base layer of a second conductivity type disposed on the first surface of the drift layer; 
an emitter region of the first conductivity type disposed in a surface layer portion of the base layer apart from the drift layer across the base layer, the emitter region having an impurity concentration higher than an impurity concentration of the drift layer;

a gate electrode disposed on the gate insulating film; 
a field stop layer of the first conductivity type disposed on the second surface of the drift layer opposite from the base layer, and having an impurity concentration higher than the impurity concentration of the drift layer; 
a collector layer of the second conductivity type disposed on a surface of the field stop layer opposite from the drift layer; 
a cathode layer of the first conductivity type disposed on the surface of the field stop layer opposite from the drift layer, and being adjacent to the collector layer; 
a first electrode electrically connected to the base layer and the emitter region; 
a second electrode electrically connected to the collector layer and the cathode layer; and 
a plurality of carrier injection layers of the second conductivity type disposed in the cathode layer, electrically connected to the second electrode, and configuring a PN junction with the field stop layer, wherein in the semiconductor device, a region in which the collector layer is disposed is defined as an insulated gate bipolar transistor (IGBT) region having an IGBT element, and a region in which the cathode layer is disposed is defined as a free-wheel diode (FWD) region having an FWD element, and when an impurity concentration of the field stop layer is defined as Nfs [cm.sup.−3], 
a length of a shortest portion of each of the plurality of carrier injection layers along a planar direction of the semiconductor substrate is defined as L1 [μm], and a length of a portion of the cathode layer located between adjacent two of the plurality of carrier injection layers is defined as L2 [μm], the plurality of carrier injection layers satisfies a relationship of L2>L1>6.8×10.sup.−16×Nfs+20.
2 (Currently Amended). The semiconductor device according to claim 1, wherein when a sum of thicknesses of the drift layer and the field stop layer is defined as a reference thickness, the length of a portion of the cathode layer located between adjacent two of the plurality of carrier injection layers is less than twice the reference thickness.
DETAILED ACTION
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3:  The primary reason for the allowance of the claims is the inclusion of the limitation “a plurality of carrier injection layers of the second conductivity type disposed in the cathode layer, electrically connected to the second electrode, and configuring a PN junction with the field stop layer, a length of a shortest portion of each of the plurality of carrier injection layers along a planar direction of the semiconductor substrate is defined as L1 [μm], and a length of a portion of the cathode layer located between adjacent two of the plurality of carrier injection layers is defined as L2 [μm], the plurality of carrier injection layers satisfies a relationship of L2>L1>6.8×10.sup.−16×Nfs+20”, in all of the claims in combination with the remaining features of independent claim 1.
Yamano et al. (US 2019/0287964) teach a drift layer (Fig. 3, element 18) of a first conductivity type configured by a semiconductor substrate (Fig. 1, element 10) and 
Yamano et al. do not teach or render obvious the above-quoted features recited in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813